IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RAMON ORTIZ,                             : No. 822 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.